Denied June 30, 1914.
On Petition for Rehearing.
Mr. Justice Moore
deliyered the opinion of the court.
9. In a petition for a rehearing it is insisted that, the City of Portland having purchased a tract of land which was used as a public park, the title in fee to the premises became thereby vested in the purchaser; and this being so, if the provisions of the charter, which declare that such municipal corporation “shall have *247the right of possession and control of all public parks * * belonging to said city * * and may lease, sell or dispose of the same for the benefit of the city” (Special Laws Or. 1903, p. 3), had been considered, a different conclusion would have been reached in the former opinion herein.
The clause of the charter referred to was cited in the brief of the counsel for the city, but it was not thought to be controlling. The pleadings admitted that the park had been dedicated by the city to the public. Whether such gift of the land prevented an alienation or a surrender of the possession of any part of the premises is a question that is unnecessary to discuss, for, if it be conceded that such authority continued notwithstanding the admitted dedication, the contemplated use of a part of the park as a garage does not come within the power granted by the charter. The authority thus to “lease, sell or dispose,” which latter word, evidencing the grant of power, is general, following an enumeration of words of specific meaning, thereby makes the ejusdem generis rule of statutory construction applicable.
The authority conferred by the language employed limits the right of the city to make a permanent or temporary surrender of the possession of the whole or a part of a public park. In the case at bar the city never yielded the possession of any part of the land, but was itself undertaking to use a small tract for a purpose that necessarily excluded the public, thereby clearly constituting a purpresture.
The petition is denied. Rehearing Denied.
Mr. Chiee Justice McBride, Mr. Justice Burnett, Mr. Justice Ramsey concur.